Citation Nr: 1812542	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  13-24 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1980 to July 1982, and from December 1986 to December 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

As a matter of background, this issue was previously before the Board in June 2015, at which time the Board reopened the claim based on submission of new and material evidence and remanded it for a VA examination.  It was returned to the Board in January 2017, at which time the Board remanded it again for further development, particularly so that an addendum opinion could be obtained.  At that time the Board also remanded the issue of entitlement to a total disability rating based on individual unemployability (TDIU) for further development.  That claim was granted in an August 2017 rating decision, and therefore it is no longer before the Board.  

In July 2014 the Veteran testified before the undersigned Veterans Law Judge at a hearing held via live videoconference.  A transcript of that hearing is of record.  


FINDING OF FACT

The Veteran's asthma did not have onset during active service; neither is it etiologically linked to any incident of active service.  


CONCLUSION OF LAW

The criteria for service connection of asthma have not been met.  38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).  

REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C. §§ 5103, 5103A (2012) and 38 C.F.R. § 3.159 (2017).  Here, the duty to notify was satisfied by way of a letter sent in November 2009.  

VA also has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished and all available evidence pertaining to the matter decided herein has been obtained.  Neither the Veteran nor her representative has notified VA of any outstanding evidence, and the Board is aware of none.  Hence, the Board is satisfied that the duty-to-assist was met.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).    

Service Connection

The Veteran seeks service connection for asthma.  

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

After careful review of the evidence of record, the Board finds that service connection should be denied.

At the outset, the Board takes notice that the Veteran has a present diagnosis of asthma.  As was discussed in the prior remands, although her service treatment records do not provide an actual diagnosis of asthma during active service, the Veteran's service treatment records do document a single complaint of chest pain in 1980; the Veteran has also testified in her hearing that she was prescribed an inhaler during her second period of service in 1988.  As such, the Board sought a medical opinion.

A VA examination was conducted in September 2015.  At that time, the examiner considered the Veteran's service treatment records and noted that they were silent for a diagnosis of or treatment for asthma.  Per the available records, the initial diagnosis of asthma was made in October 2001, however, there was no additional documentation such as pulmonary function test results or inhaler use to support a diagnosis.  The March 1980 clinic note documented complaints of pain with difficulty breathing and productive cough.  The examiner stated that this was not likely related to the current diagnosis of asthma because pain is not a symptom of asthma, and the Veteran was diagnosed at that time with costochondritis.  Further, the Veteran's July 1982 separation examination included assertions from the Veteran that she did not have asthma or shortness of breath.

Because the September 2015 examination report did not address the Veteran's testimony about being prescribed an inhaler during her second period of service, an addendum opinion was sought in July 2017.  At that time, the examiner again opined against a nexus to service.  Specifically, the examiner again reviewed the service treatment records which are silent for a diagnosis of or treatment for asthma, to include the Veteran's reported prescription of an inhaler.  The examiner then noted that a definitive diagnosis of asthma requires the history or presence of respiratory symptoms consistent with asthma, combined with the demonstration of variable expiratory airflow obstruction.  Tools used in the diagnosis of asthma include history, physical examination, pulmonary function testing and other laboratory evaluations.  These were not present in the Veteran's records until September 2011 (in fact, the examiner noted a May 2006 VA treatment record indicating normal spirometry).  As such, the examiner could not opine in favor of a connection to her second period of active service.

The Board finds these opinions, in conjunction, to be persuasive.  They were rendered by a medical professional in consideration of physical examination, medical history, service treatment records, the Veteran's own statements, and known medical principles.  

The Board does acknowledge the Veteran's own statements that she was prescribed an inhaler during her second period of active service, but find that statement to be of limited value, particularly in light of the VA examiner's conclusions to the contrary.  It is true that a Veteran is competent to testify as to observable symptomatology of an injury or illness.  Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007).  However, once a lay statement is found to be competent, the Board must then consider credibility.  In this case, the Board finds the Veteran's statement less than credible.  Particularly, the Board notes that there is no evidence of any such diagnosis in her service treatment records, despite the voluminous nature of those records.  Neither is there any evidence of a diagnosis prior to October 2001, eleven years after separation from service.  See Caluza v. Brown, 7 Vet. app. 498 (1995) (giving factors to consider when assessing the credibility of lay evidence, to include facial plausibility, internal consistency, consistency with other evidence, self-interest of bias, bad character, malingering, lay statements made during treatment, time of creation of evidence, and erroneous recollection).

Further, even considering the Veteran's testimony regarding the prescription of an inhaler during service, that prescription does not constitute a diagnosis of asthma.  As discussed by the examiner in the July 2017 addendum opinion, the diagnosis of asthma requires consideration of multiple factors, to include history, physical examination, pulmonary function testing and other laboratory evaluations.  In this case, the Veteran is a lay person without appropriate medical training and expertise, and thus, is not competent to make an diagnosis of asthma during active service, especially in light of the VA examiner's conclusions to the contrary and the fact that the evidence fails to demonstrate an actual diagnosis during service, or even the presence of symptoms generally associated with asthma.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed.Cir.2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  

The Board has reviewed the Veteran's other available medical records and although they do document a present diagnosis of asthma, none of those records provide any etiological link to active service.  

In sum, the Board has considered the complete record and determined that the Veteran's present diagnosis of asthma did not have onset during active service, and is not otherwise related to any incident of active service.  As such, the claim is denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claim, that doctrine does not apply.  See 38 U.S.C. § 5107 (2012); Gilbert v. Derwinski, 1 Vet App. 49 (1990); 38 C.F.R. § 3.102 (2017).


ORDER

Service connection of asthma is denied.  




____________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


